PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/490,416
Filing Date: 30 Aug 2019
Appellant(s): General Electric Company et al.



__________________
Drew T. Coelho
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/19/2022, appealing from the office action mailed on 11/30/2021
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 Response to Argument
 Rejection of claims 1, 4, 6, 9-10 and 18-20 under 35 U.S.C. § 103 over Turner (US 7,094,027 B2)in view of Hoeger (US 2013/0051996 A1).
Claim 1
Turner in view of Hoeger fails to teach or suggest splitter airfoils between turbine airfoils as claimed.
Appellant argued that one of ordinary skill in the art would not consider the second airfoils (46) of Turner to be splitter airfoils and further would not combine Turner and Hoeger as stated in the final office action.
The office respectfully disagrees with appellant’s characterization of the references and notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, the second airfoils (46) as disclosed by Turner are splitter airfoils because they split the flow regardless of the fact that they also operate as normal turbine airfoils. As the combustion gases flow (20) reaches the leading edges of the airfoils (46), it is split in two flows with one passing over the suction  side of the airfoil and the other passing over the pressure side of the airfoil. A splitter airfoil is by definition an airfoil that splits a flow of gases or air over its body. The second airfoils (46) of Turner are splitter airfoils.
Second, in combining Hoeger with Turner, the office did not replace the second airfoils (46) of Turner with the splitter airfoils (28) of Hoeger as alleged by Appellant. Appellant has misconstrued the rejection.  Hoeger was used for its teaching of splitters airfoils having a thickness ratio less than a thickness ratio of the turbine airfoils, not as a replacement or substitution.  Turner already teaches the splitter airfoils and there is no need to replace them.
In Turner, the second airfoils (46) have smaller size compared to airfoils 44 and disposed between adjacent airfoils (44) and are no structurally different from appellant’s splitter airfoils (146) disposed between adjacent turbine airfoils (46) as shown in appellant’s Fig. 2. 
Hoeger also discloses splitter airfoils (28) positioned between adjacent turbine airfoils (26) with the splitter airfoils (28) having a thickness ratio less than a thickness ratio of the turbine airfoils (26). One of ordinary skill in the art would have known to combine Turner and Hoeger such that the second airfoils (46) of Turner have a thickness ratio less than the thickness ratio of the turbine airfoils (44) to “reduce parasite flow” as stated in Hoeger paragraph 0015.
Appellant’s also seemed to suggest that the modification would render the splitter airfoils (28) of secondary reference Hoeger unsatisfactory for its purpose. This argument is not persuasive because a proper motivation has been articulated, the references do not teach away from the combination, and there is nothing in the references or otherwise which suggests that applying the thickness ratios taught by Hoeger to the airfoils (46) and (44) of Turner would not reduce parasite flow.
The stated motivation of reducing parasite secondary flow for the combination of Turner and Hoeger is improper.
Appellant’s argument is that the office did not state how replacing the second airfoils (46) of Turner by the with the splitter vanes (28) of Hoeger would reduce a parasite flow. 
The office reminds appellant as previously stated that the rejection did not substitute or replace the second airfoils (46) of Turner by the splitter vanes (28) of Hoeger. The rejection instead applied the thickness ratio teachings of Hoeger to the turbomachinery apparatus of Turner. Turner already teaches the splitter airfoils and there is no need to replace them.
Appellant’s suggestion that Hoeger is directed to a non-rotating transition channel and therefore the motivation to combine is improper not accurate because reducing parasite flows is a concern in every gas turbine engine regardless whether it occurs in a non-rotating part or a rotating part of the turbine engine.
In Turner, downstream of the airfoils (46) and (44) are static vanes (34) which are bounded by a radially outer wall (30) and a radially inner wall (32) as shown  in Fig. 2; the inner wall would cause the flow to experience a radially outward deflection. Appellant’s statement that Turner does not experience a radially outward and circumferential flow deflection is inaccurate. Even if Turner is silent on the formation of parasite flow and a radially outward and circumferential flow deflection, as the flow of combustion gases (20) passes near the walls (30) and (32) as shown in figures 1 and 2  deflection of the flow would occur both radially and circumferentially.

2’. Turner fails to teach a thickness of its airfoils, let alone a thickness ratio as claimed.
Appellant’s argument is that nowhere in Turner is thickness of the airfoils 46 and 44 mentioned. 
In response, the office notes that every airfoil inherently has a thickness. In Turner, the airfoils (44) and (46) have a thickness which is clearly shown by the drawing. One of ordinary skill in the art looking at FIG. 3 and FIG. 4 would clearly recognize that the airfoils (46) have thickness less than that of airfoils (44). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).

Hoeger fails to teach or suggest that suggest that splitter airfoils have a thickness ratio less than a thickness of the turbine airfoils.
Appellant continues to mischaracterize the office position by arguing that one cannot use the profile thickness of the splitter vanes (28) and the support ribs (26) of Hoeger as a thickness ratio between the second and first airfoils (46) and (44) of Turner. The office again respectfully disagrees. Hoeger clearly mentions in paragraph 0015 that the thickness ratio of the splitter vanes is less than the thickness ratio of the support ribs (it is noted that the splitter vanes and the support ribs are airfoil shape). The office simply applied this teaching to the second and first airfoils (46) and (44) of Turner to reduce parasite flow as stated in Hoeger paragraph 0039. 
Appellant also argued that Hoeger does not relate to blade solidity as disclosed in appellant’s specification and therefore could not be relied upon. This argument is irrelevant because as long as long the teaching reference Hoeger provides a motivation or reason for modifying the primary reference Turner, the rejection is proper even if the motivation or reason is different from the purpose of appellant’s invention. It is again noted to appellant that one cannot show nonobviousness by attacking the references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Combination of Hoeger with Turner is improperly based on impermissible hindsight.
In response to appellant’s argument that the combination of Hoeger and Turner is an exercise of improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Once again, appellant appears to mischaracterize the rejection by suggesting that the support ribs and splitter vanes of the teaching reference Hoeger are incorporated into the primary reference Turner and that the motivation to combine is gleaned from appellant specification. This argument is factually false. As the stated above, the office simply applied the teaching of thickness ratio of the splitter vanes being less than the thickness ratio of the support ribs in Hoeger to the second and first airfoils (46) and (44). The motivation, which was properly articulated in the action, is “to reduce a parasite flow” and is found in Hoeger (paragraph 0039), not from appellant’s disclosure.

(ii). Claim 10
Appellant’s arguments with regards to claim 10 are the same as applied to claim 1.
These arguments have been addressed by the office as detailed above.
	
Rejection of claims 3 and 12 under 35 U.S.C. § 103 over Turner (7,094,027 B2) in view of Hoeger (2013/0051996 A1), further in view of McCaffrey (US 8,920,127 B2).
Appellant’s has not separately argued the rejection of claims 3 and 12.

Rejection of claims 2 and 11 under 35 U.S.C. § 103 over Turner (7,094,027 B2) in view of Hu (2015/0052751A1), further in view of McCaffrey (8,920,127 B2).
Appellant’s has not separately argued the rejection of claims 2 and 11.

Rejection of 21 and 24 under 35 U.S.C. § 103 over Ramachandran (8,845,286 B2) in view of Hoeger (7,094,027 B2).
(i) Claim 21
Appellant has argued by pointing to Figure 3 of Ramachandran that the guide vane (260) is formed as continuous ring and could not be structure to have a thickness.
This argument is not persuasive because it is simply inaccurate and, further,  appellant continues to attack the references individually rather than addressing the combination as a whole.
In Ramachandran, Figure 2 clearly shows that the first guide vane (260) is not a continuous ring and to state otherwise is inaccurate and, at best, pure speculation; appellant has not provided any proof to the contrary, relying instead upon a mere assertion with no evidentiary support. Nowhere in the disclosure is it stated that first guide vane (260) is a continuous ring. 
Referring to Figure 2, Ramachandran states in Col. 4, lines 53-57: “During operation, the first guide vane 260 prevents or mitigates flow separation by guiding air flow towards the shroud 220”. This is the proof that the first guide vane (260) is a regular guide vane that directs air flow; if the first guide vane (260) was a continuous ring as alleged by appellant it will not be able to direct the air flow (232) towards the shroud (220) and would instead obstruct the air flow.   
A guide vane is an airfoil and as such defines a chord length and a thickness; therefore the guide vane (260) inherently has a thickness ratio which is the maximum thickness divided by the chord length. The addition of the struts (262) to the guide vane (260) are only to support the guide vane on shroud (220) and their presence do not in any way preclude the guide vane to have thickness ratio.
Appellant also argued that the second guide vanes (280) in Ramachandran is not in a location that experience parasite secondary flow. This argument is also not persuasive. The second guide vanes which are the splitter vanes are located in a non-rotating channel or an inter turbine duct (180) (Col. 4, lines 47-52; Fig. 2) just like the splitter airfoils in Hoeger and thus are susceptible to experiencing secondary parasite flow. 
In response to appellant’s argument that one of ordinary skill in the art would not modify the second guide vane (280) to mitigate parasite induce flow, the office once again stated that the rejection did not replace the second guide vane (280) with the splitter vanes of Hoeger, rather the office simply applied the teachings of thickness ratio of the splitter vanes of Hoeger being less than the thickness ratio of the support ribs (Hoeger, para. 0015) to the second guide vane (280) and first guide vane (260) of Ramachandran. Furthermore, the transition duct or inter-turbine duct (180) of Ramachandran comprises an inner wall (210) and an outer wall (230) (Fig. 1) which will cause the air flow to experience both radial and circumferential deflection as the flow impinges on the walls.

(ii). Claim 24
Appellant has not separately presented argument with respect to claim 24 but referred to the arguments presented above regarding the combination of Ramachandran and Hoeger.
The office notes these arguments have been addressed above.

Rejection of claims 23 and 26 under 35 U.S.C. § 103 over Ramachandran (8,845,286 B2) in view of Hoeger (7,094,027 B2) and further in view of Erwin (US 3,193185).
Appellant’s argument is that Erwin also fails to teach the limitations of claims 21 and 24. The office believes that the reference to claims 21 and 24 is a typographical error and that, instead, appellant intended to refer to claims 23 and 26.
In response to appellant’s argument with respect to Erwin, the office notes that these argument amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference. Erwin discloses as clearly seen in Fig. 2 a plurality of airfoils (12) positioned between an inner band (10) and an outer band (11) (Fig. 2). Erwin further discloses a splitter airfoil (21) extending only partially from the inner band so as to form a radial gap between a radial gap between a radial tip of the splitter airfoil and the outer band (Fig. 6).


Dependent Claims 
Appellant has not argued separately the rejection of dependent claims 2-4, 6, 9, 11-13, 15, 18-20, 22 and 25.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.